Title: To Alexander Hamilton from Robert Purviance, 14 June 1792
From: Purviance, Robert
To: Hamilton, Alexander


[Baltimore, Maryland, June 14, 1792. “The 21st. of last month, I was informed by three reputable Merchants of this place, that there had been landed from on board the Sloop Ceres, Jno. T. Child, Master, from district of New Port, a quantity of Rum, part of which was said to be West India, and that they had cause to believe that the same was Rum distilled within the United States.… I was fully convinced of the deception, and accordingly directed the Inspector to make a seizure of the whole of the rum under that description, and likewise to proceed without loss of time to seize on the Sloop.…” Letter not found.]
